DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes a substantial preamble reciting a manual hydraulic positioning machine which the position controlling machine being claimed is added to change the functionality thereof.  Some elements from the preamble are referenced in the body of the claim but many are not.  It is not clear what, if any, structures from the preamble are intended to be limiting.  Prior art has been applied below as the claim is best understood at this time.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,074,794 to Scholl.
Regarding claim 1 Scholl discloses a position controlling system, externally connected with a manual hydraulic positioning machine, used for selectively transforming the manual hydraulic positioning machine into a quasi-automatic hydraulic positioning machine, the manual hydraulic positioning machine including a pressure-increasing unit, a pressure-releasing unit, a drive mechanism and a platform assembly, the pressure-increasing unit being used for being controlled to have the drive mechanism to apply a driving force in an ascent direction upon the platform assembly, the platform assembly undergoing an overshoot to reach an overshoot position after moving in the ascent direction to reach a target position, the pressure-releasing unit being used for being controlled to reduce the driving force after the platform assembly 
Regarding claim 8 Scholl discloses the operation interface includes an operation-mode selection unit for switching the position controlling system between the auto control mode and a manual control mode (see figure 5).
Regarding claim 10 Scholl discloses the position sensing assembly is one of an optical sensor and a magnetic sensor (col. 3 lines 55-60).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl.
Regarding claim 2 Scholl shows a mechanical valve arrangement and thus does not disclose the control module includes: a pressure-increasing control unit, electrically coupled with the pressure-increasing unit, used for transmitting the platform control signal to a pressure-increasing electromagnetic valve of the pressure-increasing unit to move the platform assembly in the ascent direction; and a pressure-releasing control unit, electrically coupled with the pressure-releasing unit, used for transmitting the platform control signal to a pressure-releasing electromagnetic valve of the pressure-releasing unit to reduce the driving force upon when the platform assembly moves in the ascent direction toward a valve-alternating position.

Regarding claim 3 Scholl (as modified above) teaches the control module further includes a judgment unit electrically coupled with the pressure-releasing control unit, and a stop signal is generated to stop reducing the driving force by the pressure-releasing control unit so as to stop the platform assembly at the target position when the judgment unit determines that the platform assembly moves in a descent direction and the current position is equal to the target position (see col. 3 lines 15-20, auto operation maintained until set position reached).
Regarding claim 4 Scholl (as modified above) teaches the control module further includes a valve-alternating setting unit, electrically coupled with the judgment unit and the operation interface, and used for setting the valve-alternating position (see above and col. 3 lines 15-20 operation continues until set point reached).
Regarding claim 5 Scholl (as modified above) teaches the operation interface includes an input unit, and the input unit is at least one of a keyboard, a button, a knob, a touch device and a voice input device (see figure 3 and col. 3 lines 25-30).
Regarding claim 6 Scholl (as modified above) teaches the operation interface includes a display unit (84) for displaying the target position and the current position.
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl in view of US 10,538,421 to Blevins.
Scholl discloses all the limitations of the claim except the position sensing assembly is one of a draw-wire encoder, a draw-wire potentiometer and a draw-wire analog sensor.
Blevins teaches a load handling vehicle with a position sensing assembly that is one of a draw-wire encoder, a draw-wire potentiometer and a draw-wire analog sensor (152 and col 7 lines 60-62) to measure the height of the mast.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Scholl to include the position sensing assembly is one of a draw-wire encoder, a draw-wire potentiometer and a draw-wire analog sensor, as taught by Blevins, to measure the height of the platform.  Additionally, doing so merely entails substituting one known sensor for another to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,509,127 discusses slowly stopping a fork as it approaches a target position to limit shock and overshoot.  US 2019/0135598 discusses retrofitting manual lift trucks for various levels of automatic functionality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619